Citation Nr: 1204916	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Witness, and Observer


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the VA RO in Seattle, Washington, which denied the claim for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II. 

In October 2009, a hearing was held before the undersigned Veterans Law Judge at the Seattle RO.  A transcript of that proceeding has been associated with the claims folder. 

This issue was remanded by the Board for further development in January 2010.

The Board notes that the issue of entitlement to service connection for coronary artery disease, claimed as secondary to service-connected diabetes mellitus, type II, was also remanded in the January 2010 Board determination.  However, in a September 2011 rating decision, the RO granted service connection for coronary artery disease.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is no longer on appeal before the Board.

Additionally, the Board notes that the issue of entitlement to an effective date earlier than March 14, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD) and major depressive disorder was also remanded in the January 2010 Board determination.  Specifically, it was noted that a statement of the case (SOC) had not been issued with respect to this issue, and, as such, this claim was not perfected for appellate review and must be remanded for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequently, an SOC was issued with respect to this claim in May 2011.  However, as the Veteran did not submit a timely substantive appeal with regard to this issue, the Board finds that this issue was not appropriately appealed to the Board, and, thus, is not before the Board for consideration.
Further, the Board notes that the Veteran indicated in a July 15, 2011, Report of General Information that he wished to open a dependency claim in order to add his spouse to his benefits.  A September 23, 2011, letter reflects that the Veteran is being paid as a single Veteran with no dependents.  Therefore, a request for the addition of dependents has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, was remanded by the Board for further development in January 2010.  The January 2010 Board remand essentially requested that any relevant VA and non-VA treatment records be obtained and that the Veteran be afforded a VA examination.  It was then directed that, if the Veteran's claim was not granted to his satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the opportunity to respond thereto before the matter is returned to the Board.

No such SSOC was issued with respect to the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in light of the fact that it was expressly requested that an SSOC be issued with respect to this claim following all requested development, and the claims file does not contain any such SSOC following the requested development, the Board finds that VA has not substantially complied with the remand directives.  Consequently, a new remand is required to comply with the holding of Stegall.

Additionally, as noted above, the RO recently granted service connection for coronary artery disease in a September 2011 rating decision.  In light of this recent decision, the Board finds that a VA opinion should be obtained as to the issue of whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease.  

The Board also acknowledges that the Veteran indicated in an October 2009 statement that he has been receiving Social Security Administration (SSA) disability benefits for more than 2 years.  The claims file contains no copies of any such SSA records.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, upon remand, any available SSA records should be obtained.  The RO should also take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file, as well as any medical records from a VA facility in Anchorage, Alaska, referred to in a July 2011 statement, and from a VA facility in Miles City, Montana, referred to at the October 2009 Board hearing.   

Finally, the Board notes that the Veteran was afforded VCAA notice in August 2005.  This letter did not, however, afford the Veteran appropriate notification of the requirements regarding direct service connection.  Therefore, upon remand, the Veteran should be given proper notice of the requirements for establishing service connection on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any and all of the Veteran's available SSA records.  Specifically, any SSA records concerning disability benefits awarded for hypertension must be obtained.

2. Obtain any and all recent VA treatment records that have not yet been associated with the claims file, as well as any medical records from a VA facility in Anchorage, Alaska, referred to in a July 2011 statement, and from a VA facility in Miles City, Montana, referred to at the October 2009 Board hearing.

3. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a service connection claim on a direct basis. 

4. After all aforementioned records have been associated with the claims file, to the extent possible, obtain a VA medical opinion regarding a possible relationship between the Veteran's hypertension and his coronary artery disease.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should determine whether it is at least as likely as not that the Veteran's current hypertension was caused or aggravated by his service-connected coronary artery disease.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Readjudicate the claim.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


